Exhibit 10.4

 

 

 

CALIFORNIA REPUBLIC AUTO RECEIVABLES TRUST 2017-1,

as Issuer,

MECHANICS BANK,

as Servicer

and

CENTER STREET FINANCE, LP,

as Asset Representations Reviewer

 

 

ASSET REPRESENTATIONS REVIEW AGREEMENT

Dated as of February 1, 2017

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE ONE    USAGE AND DEFINITIONS   

Section 1.01. Usage and Definitions

     1   

Section 1.02. Additional Definitions

     1   

Section 1.03. Review Materials and Test Definitions

     2    ARTICLE TWO    ENGAGEMENT OF ASSET REPRESENTATIONS REVIEWER   

Section 2.01. Engagement; Acceptance

     3   

Section 2.02. Confirmation of Status

     3    ARTICLE THREE    ASSET REPRESENTATIONS REVIEW PROCESS   

Section 3.01. Review Notices

     4   

Section 3.02. Identification of Review Receivables

     4   

Section 3.03. Review Materials

     4   

Section 3.04. Performance of Reviews

     4   

Section 3.05. Review Reports

     5   

Section 3.06. Review Representatives

     6   

Section 3.07. Dispute Resolution

     6   

Section 3.08. Limitations on Review Obligations

     6    ARTICLE FOUR    ASSET REPRESENTATIONS REVIEWER   

Section 4.01. Representations and Warranties

     8   

Section 4.02. Covenants

     9   

Section 4.03. Fees and Expenses

     9   

Section 4.04. Limitation on Liability

     10   

Section 4.05. Indemnification by Asset Representations Reviewer

     10   

Section 4.06. Indemnification of Asset Representations Reviewer

     10   

Section 4.07. Inspections of Asset Representations Reviewer

     11   

Section 4.08. Delegation of Obligations

     11   

Section 4.09. Confidential Information

     12   

Section 4.10. Personally Identifiable Information  

     13   

 

i



--------------------------------------------------------------------------------

     Page  

ARTICLE FIVE

 

RESIGNATION AND REMOVAL;

 

SUCCESSOR ASSET REPRESENTATIONS REVIEWER

 

Section 5.01. Eligibility Requirements for Asset Representations Reviewer

     16  

Section 5.02. Resignation and Removal of Asset Representations Reviewer

     16  

Section 5.03. Successor Asset Representations Reviewer

     16  

Section 5.04. Merger, Consolidation or Succession

     17  

ARTICLE SIX

 

OTHER AGREEMENTS

 

Section 6.01. Independence of Asset Representations Reviewer

     18  

Section 6.02. No Petition

     18  

Section 6.03. Limitation of Liability of Owner Trustee

     18  

Section 6.04. Termination of Agreement

     18  

ARTICLE SEVEN

 

MISCELLANEOUS PROVISIONS

 

Section 7.01. Amendments

     19  

Section 7.02. Assignment; Benefit of Agreement; Third Party Beneficiaries

     19  

Section 7.03. Notices

     20  

Section 7.04. GOVERNING LAW

     20  

Section 7.05. Submission to Jurisdiction

     20  

Section 7.06. WAIVER OF JURY TRIAL

     20  

Section 7.07. No Waiver; Remedies

     20  

Section 7.08. Severability

     21  

Section 7.09. Headings

     21  

Section 7.10. Counterparts

     21  

SCHEDULES

 

SCHEDULE A –   REVIEW MATERIALS

     SA-1  

SCHEDULE B –   REPRESENTATIONS AND WARRANTIES AND TESTS

     SB-1  

 

 

ii



--------------------------------------------------------------------------------

This ASSET REPRESENTATIONS REVIEW AGREEMENT, dated as of February 1, 2017 (as
amended, restated or otherwise modified from time to time, this “Agreement”), is
between California Republic Auto Receivables Trust 2017-1, a Delaware statutory
trust, as issuer (the “Issuer”), Mechanics Bank, a California corporation
authorized to transact a banking business, as servicer (the “Servicer”), and
Center Street Finance, LP, a Texas limited partnership, as asset representations
reviewer (the “Asset Representations Reviewer”).

WHEREAS, in the normal course of its business, Mechanics Bank purchases retail
installment sale contracts secured by new and used cars, light trucks and
utility vehicles from motor vehicle dealers;

WHEREAS, in connection with a securitization transaction sponsored by Mechanics
Bank, Mechanics Bank sold a pool of Receivables consisting of retail installment
sale contracts to the Depositor, who sold them to the Issuer;

WHEREAS, the Issuer has granted a security interest in the pool of Receivables
to the Indenture Trustee, for the benefit of the Secured Parties, as security
for the Notes issued by the Issuer under the Indenture; and

WHEREAS, the Issuer has determined to engage the Asset Representations Reviewer
to perform reviews of certain Receivables for compliance with the
representations and warranties made by Mechanics Bank and the Depositor about
the Receivables in the pool.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

ARTICLE ONE

USAGE AND DEFINITIONS

Section 1.01. Usage and Definitions. Capitalized terms used in this Agreement
that are not otherwise defined shall have the meanings ascribed thereto in
Appendix A to the Sale and Servicing Agreement, dated as of February 1, 2017,
among the Issuer, California Republic Funding, LLC, the Servicer and U.S. Bank
National Association, which Appendix is hereby incorporated into and made a part
of this Agreement. Appendix A also contains rules as to usage applicable to this
Agreement.

Section 1.02. Additional Definitions. The following terms have the meanings
given below:

“Confidential Information” has the meaning stated in Section 4.09(b).

“Contract” has the meaning stated in Schedule A.

“Information Recipients” has the meaning stated in Section 4.09(a).

“Indemnified Person” has the meaning stated in Section 4.06(a).



--------------------------------------------------------------------------------

“Issuer PII” has the meaning stated in Section 4.10(a).

“Personally Identifiable Information” or “PII” has the meaning stated in
Section 4.10(a).

“Review” means the performance by the Asset Representations Reviewer of the
testing procedures for each Test and each Review Receivable according to
Section 3.04.

“Review Fee” has the meaning stated in Section 4.03(b).

“Review Materials” means, for a Review and a Review Receivable, the documents
and other materials listed in Schedule A, as applicable.

“Review Report” means, for a Review, the report of the Asset Representations
Reviewer as described in Section 3.05.

“Test” has the meaning stated in Section 3.04(a).

“Test Complete” has the meaning stated in Section 3.04(c).

“Test Fail” has the meaning stated in Section 3.04(a).

“Test Pass” has the meaning stated in Section 3.04(a).

Section 1.03. Review Materials and Test Definitions. Capitalized terms or terms
or phrases in quotation marks used in the Tests, if not defined in Appendix A to
the Sale and Servicing Agreement or in this Agreement, including Schedule A to
this Agreement, refer to sections, titles or terms in the Contract or other
Review Materials.

 

2



--------------------------------------------------------------------------------

ARTICLE TWO

ENGAGEMENT OF ASSET REPRESENTATIONS REVIEWER

Section 2.01. Engagement; Acceptance. The Issuer engages Center Street Finance,
LP to act as the Asset Representations Reviewer for the Issuer. Center Street
Finance, LP accepts the engagement and agrees to perform the obligations of the
Asset Representations Reviewer on the terms in this Agreement.

Section 2.02. Confirmation of Status. The parties confirm that the Asset
Representations Reviewer is not responsible for (a) reviewing the Receivables
for compliance with the representations and warranties under the Basic
Documents, except as described in this Agreement, (b) determining whether
noncompliance with the representations or warranties constitutes a breach of the
Basic Documents or (c) determining if any Receivable is required to be
repurchased.

 

3



--------------------------------------------------------------------------------

ARTICLE THREE

ASSET REPRESENTATIONS REVIEW PROCESS

Section 3.01. Review Notices. On receipt of a Review Notice from the Indenture
Trustee according to Section 7.05 of the Indenture, the Asset Representations
Reviewer will start a Review. The Asset Representations Reviewer will not be
obligated to start a Review until a Review Notice is received.

Section 3.02. Identification of Review Receivables. Within ten Business Days
after receipt of a Review Notice, the Servicer will deliver to the Asset
Representations Reviewer and the Indenture Trustee a list of the Review
Receivables.

Section 3.03. Review Materials.

(a) Access to Review Materials. The Servicer will give the Asset Representations
Reviewer access to the Review Materials for all of the Review Receivables within
60 days after receipt of the Review Notice in one or more of the following ways:
(i) by providing access to the Servicer’s receivables systems, either remotely
or at an office of the Servicer, (ii) by electronic posting to a
password-protected website to which the Asset Representations Reviewer has
access, (iii) by providing originals or photocopies at an office of the Servicer
where the Receivable Files are located or (iv) in another manner agreed by the
Servicer and the Asset Representations Reviewer. The Servicer may redact or
remove Personally Identifiable Information from the Review Materials without
changing the meaning or usefulness of the Review Materials for the Review.

(b) Missing or Insufficient Review Materials. The Asset Representations Reviewer
will review the Review Materials to determine if any Review Materials are
missing or insufficient for the Asset Representations Reviewer to perform any
Test. If the Asset Representations Reviewer determines any missing or
insufficient Review Materials, the Asset Representations Reviewer will notify
the Servicer promptly, and in any event no less than 20 days before completing
the Review. The Servicer will have 15 days to give the Asset Representations
Reviewer access to the missing Review Materials or other documents or
information to correct the insufficiency. If the missing Review Materials or
other documents have not been provided by the Servicer within 15 days, the
related Review Receivable will have a Test Fail for the Test or Tests that
require use of the missing or insufficient Review Materials. If the Contract for
any Review Receivable is not provided or is illegible, the Asset Representations
Reviewer will be unable to perform any Tests and the related Review Receivable
will have an overall Test Fail for all Tests. In either of these cases, the Test
or Tests will be considered completed and the Review Report will report a Test
Fail for the related Review Receivable or applicable representation or warranty
and the reason for the Test Fail.

Section 3.04. Performance of Reviews.

(a) Test Procedures. For a Review, the Asset Representations Reviewer will
perform for each Review Receivable the procedures listed under “Tests” in
Schedule B for each representation and warranty (each, a “Test”), using the
Review Materials necessary to perform the procedures as stated in the Test. For
each Test and Review Receivable, the Asset Representations Reviewer will
determine if the Test has been satisfied (a “Test Pass”) or if the Test has not
been satisfied (a “Test Fail”).

 

4



--------------------------------------------------------------------------------

(b) Review Period. The Asset Representations Reviewer will complete the Review
of all of the Review Receivables within 60 days after receiving access to the
Review Materials under Section 3.03(a). However, if missing or additional Review
Materials are provided to the Asset Representations Reviewer under
Section 3.03(b) or the Asset Representations Reviewer requires clarification of
any Review Materials or testing procedures, the Review period will be extended
for an additional 30 days.

(c) Completion of Review for Certain Review Receivables. Following the delivery
of the list of the Review Receivables and before the delivery of the Review
Report by the Asset Representations Reviewer, the Servicer may notify the Asset
Representations Reviewer if a Review Receivable is paid in full by the Obligor
or purchased from the Issuer by Mechanics Bank, the Depositor or the Servicer
according to the Basic Documents. On receipt of notice, the Asset
Representations Reviewer will immediately terminate all Tests of such
Receivables and the Review of such Receivables will be considered complete (a
“Test Complete”). In this case, the Review Report will indicate a Test Complete
for the Receivables and the related reason.

(d) Duplicative Tests. If the same Test is required for more than one
representation or warranty listed on Schedule B, the Asset Representations
Reviewer will only perform the Test once for each Review Receivable but will
report the results of the Test for each applicable representation or warranty on
the Review Report.

(e) Termination of Review. If a Review is in process and the Notes will be paid
in full on the next Payment Date, the Servicer will notify the Asset
Representations Reviewer and the Indenture Trustee no less than ten days before
that Payment Date. On receipt of notice, the Asset Representations Reviewer will
terminate the Review immediately and will not be obligated to deliver a Review
Report.

Section 3.05. Review Reports. Within five days after the end of the Review
period under Section 3.04(b), the Asset Representations Reviewer will deliver to
the Issuer, the Servicer and the Indenture Trustee a Review Report indicating
for each Review Receivable whether there was a Test Pass or a Test Fail for each
Test, or whether the Review Receivable was an overall Test Fail (for a missing
or illegible Contract) or a Test Complete. For each Test Fail, overall Test Fail
or Test Complete, the Review Report will indicate the related reason. The Review
Report will contain a summary of the Review results to be included in the
Issuer’s Form 10-D report for the Collection Period in which the Review Report
is received. The Asset Representations Reviewer will ensure that the Review
Report does not contain any Issuer PII. On reasonable request of the Servicer,
the Asset Representations Reviewer will provide additional detail on the Test
results.

 

5



--------------------------------------------------------------------------------

Section 3.06. Review Representatives.

(a) Servicer Representative. The Servicer will designate one or more
representatives who will be available to assist the Asset Representations
Reviewer in performing the Review, including responding to requests and
answering questions from the Asset Representations Reviewer about access to
Review Materials on the Servicer’s originations, receivables or other systems,
obtaining missing or insufficient Review Materials and/or providing
clarification of any Review Materials or Tests.

(b) Asset Representations Reviewer Representative. The Asset Representations
Reviewer will designate one or more representatives who will be available to the
Issuer and the Servicer during the performance of a Review.

(c) Questions About Review. The Asset Representations Reviewer will make
appropriate personnel available to respond in writing to written questions or
requests for clarification of any Review Report from the Indenture Trustee or
the Servicer until the earlier of (i) the payment in full of the Notes and
(ii) one year after the delivery of the Review Report. The Asset Representations
Reviewer will not be obligated to respond to questions or requests for
clarification from Noteholders or any other Person and will direct such Persons
to submit written questions or requests to the Servicer.

Section 3.07. Dispute Resolution. If a Receivable that was Reviewed by the Asset
Representations Reviewer is the subject of a dispute resolution proceeding under
Section 3.04 of the Sale and Servicing Agreement, the Asset Representations
Reviewer will participate in the dispute resolution proceeding on request of a
party to the proceeding. The reasonable expenses of the Asset Representations
Reviewer for its participation in any dispute resolution proceeding will be
considered expenses of the requesting party for the dispute resolution and will
be paid by a party to the dispute resolution as determined by the mediator or
arbitrator for the dispute resolution according to Section 3.04 of the Sale and
Servicing Agreement. If not paid by a party to the dispute resolution, the
expenses will be reimbursed by the Issuer according to Section 4.03(d).

Section 3.08. Limitations on Review Obligations.

(a) Review Process Limitations. The Asset Representations Reviewer is not
obligated to:

(i) determine whether a Delinquency Trigger has occurred or whether the required
percentage of Noteholders has voted to direct a Review under the Indenture, and
may rely on the information in any Review Notice delivered by the Indenture
Trustee;

(ii) determine which Receivables are subject to a Review, and may rely on the
lists of Review Receivables provided by the Servicer;

(iii) obtain or confirm the validity of the Review Materials and will not be
liable for any errors in the Review Materials and may rely on the accuracy and
completeness of the Review Materials;

(iv) obtain missing or insufficient Review Materials from any party or any other
source; or

 

6



--------------------------------------------------------------------------------

(v) take any action or cause any other party to take any action under any of the
Basic Documents or otherwise to enforce any remedies against any Person for
noncompliance or breaches of representations or warranties about the Review
Receivables.

(b) Testing Procedure Limitations. The Asset Representations Reviewer will only
be required to perform the testing procedures listed under “Tests” in
Schedule A, and will not be obligated to perform additional procedures on any
Review Receivable or to provide any information other than a Review Report
indicating for each Review Receivable whether there was a Test Pass or a Test
Fail for each Test, or whether the Review Receivable was a Test Complete and the
related reason. However, the Asset Representations Reviewer may provide
additional information about any Review Receivable that it determines in good
faith to be material to the Review.

 

7



--------------------------------------------------------------------------------

ARTICLE FOUR

ASSET REPRESENTATIONS REVIEWER

Section 4.01. Representations and Warranties. The Asset Representations Reviewer
represents and warrants to the Issuer as of the Closing Date:

(a) Organization and Qualification. The Asset Representations Reviewer is duly
organized and validly existing as a limited partnership in good standing under
the laws of State of Texas. The Asset Representations Reviewer is qualified as a
foreign entity in good standing and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its properties
or the conduct of its activities requires the qualification, license or
approval, unless the failure to obtain the qualifications, licenses or approvals
would not reasonably be expected to have a material adverse effect on the Asset
Representations Reviewer’s ability to perform its obligations under this
Agreement.

(b) Power, Authority and Enforceability. The Asset Representations Reviewer has
the power and authority to execute, deliver and perform its obligations under
this Agreement. The Asset Representations Reviewer has authorized the execution,
delivery and performance of this Agreement. This Agreement is the legal, valid
and binding obligation of the Asset Representations Reviewer enforceable against
the Asset Representations Reviewer, except as may be limited by insolvency,
bankruptcy, reorganization or other laws relating to the enforcement of
creditors’ rights or by general equitable principles.

(c) No Conflicts and No Violation. The completion of the transactions
contemplated by this Agreement and the performance of the Asset Representations
Reviewer’s obligations under this Agreement will not (i) conflict with, or be a
breach or default under, any indenture, mortgage, deed of trust, loan agreement,
guarantee or similar document under which the Asset Representations Reviewer is
a debtor or guarantor, (ii) result in the creation or imposition of a Lien on
the properties or assets of the Asset Representations Reviewer under the terms
of any indenture, mortgage, deed of trust, loan agreement, guarantee or similar
document, (iii) violate the organizational documents of the Asset
Representations Reviewer or (iv) violate a law or, to the Asset Representations
Reviewer’s knowledge, an order, rule or regulation of a Governmental Authority
having jurisdiction over the Asset Representations Reviewer or its properties
that applies to the Asset Representations Reviewer, which, in each case, would
reasonably be expected to have a material adverse effect on the Asset
Representations Reviewer’s ability to perform its obligations under this
Agreement.

(d) No Proceedings. To the Asset Representations Reviewer’s knowledge, there are
no proceedings or investigations pending or threatened in writing before a
Governmental Authority having jurisdiction over the Asset Representations
Reviewer or its properties (i) asserting the invalidity of this Agreement,
(ii) seeking to prevent the completion of the transactions contemplated by this
Agreement or (iii) seeking any determination or ruling that would reasonably be
expected to have a material adverse effect on the Asset Representations
Reviewer’s ability to perform its obligations under, or the validity or
enforceability of, this Agreement.

 

8



--------------------------------------------------------------------------------

(e) Eligibility. The Asset Representations Reviewer meets the eligibility
requirements in Section 5.01.

Section 4.02. Covenants. The Asset Representations Reviewer covenants and agrees
that:

(a) Eligibility. It will notify the Issuer and the Servicer promptly if it no
longer meets the eligibility requirements in Section 5.01.

(b) Review Systems; Personnel. It will maintain business process management
and/or other systems necessary to ensure that it can perform each Test and, on
execution of this Agreement, will load each Test into these systems. The Asset
Representations Reviewer will ensure that these systems allow for each Review
Receivable and the related Review Materials to be individually tracked and
stored as contemplated by this Agreement. The Asset Representations Reviewer
will maintain adequate staff that is properly trained to conduct Reviews as
required by this Agreement.

(c) Maintenance of Review Materials. It will maintain copies of any Review
Materials, Review Reports and other documents relating to a Review, including
internal correspondence and work papers, for a period of two years after the
termination of this Agreement.

Section 4.03. Fees and Expenses.

(a) Annual Fee. The Issuer will, or will cause the Servicer to, pay the Asset
Representations Reviewer, as compensation for agreeing to act as the Asset
Representations Reviewer under this Agreement, an annual fee of $3,750.00. The
annual fee will be paid as agreed by the Issuer and the Asset Representations
Reviewer until this Agreement is terminated.

(b) Review Fee. Following the completion of a Review and the delivery to the
Indenture Trustee of the Review Report, or the termination of a Review according
to Section 3.04(e), and the delivery to the Servicer of a detailed invoice, the
Asset Representations Reviewer will be entitled to a fee of up to $275.00 for
each Review Receivable for which the Review was started (the “Review Fee”).
However, no Review Fee will be charged for any Review Receivable which was
included in a prior Review or for which no Tests were completed prior to the
Asset Representations Reviewer being notified of a termination of the Review
according to Section 3.04(e) or due to missing or insufficient Review Materials
under Section 3.03(b). If the detailed invoice is submitted on or before the
first day of a month, the Review Fee will be paid by the Issuer according to the
priority of payments in Section 5.04 of the Sale and Servicing Agreement
starting on or before the Payment Date in that month. However, if a Review is
terminated according to Section 3.04(e), the Asset Representations Reviewer must
submit its invoice for the Review Fee for the terminated Review no later than
five Business Days before the final Payment Date to be reimbursed no later than
the final Payment Date.

 

9



--------------------------------------------------------------------------------

(c) Reimbursement of Expenses. If the Servicer provides access to the Review
Materials at one of its properties, the Issuer will reimburse the Asset
Representations Reviewer for its reasonable travel expenses incurred in
connection with the Review upon receipt of a detailed invoice. In addition, the
Servicer shall reimburse the Asset Representations Reviewer for any reasonable
out of pocket fees and expenses for opinions of counsel incurred in connection
with the execution of this Agreement.

(d) Dispute Resolution Expenses. If the Asset Representations Reviewer
participates in a dispute resolution proceeding under Section 3.07 and its
reasonable expenses for participating in the proceeding are not paid by a party
to the dispute resolution within 90 days after the end of the proceeding, the
Issuer will reimburse the Asset Representations Reviewer for such expenses upon
receipt of a detailed invoice.

Section 4.04. Limitation on Liability. The Asset Representations Reviewer will
not be liable to any Person for any action taken, or not taken, in good faith
under this Agreement or for errors in judgment. However, the Asset
Representations Reviewer will be liable for its willful misconduct, bad faith or
negligence in performing its obligations under this Agreement. In no event will
the Asset Representations Reviewer be liable for special, indirect or
consequential losses or damages (including lost profit), even if the Asset
Representations Reviewer has been advised of the likelihood of the loss or
damage and regardless of the form of action.

Section 4.05. Indemnification by Asset Representations Reviewer. The Asset
Representations Reviewer will indemnify each of the Issuer, the Depositor, the
Servicer, the Owner Trustee and the Indenture Trustee and their respective
directors, officers, employees, legal representatives and agents for all fees,
expenses, losses, damages and liabilities (including the reasonable fees and
expenses incurred with the enforcement of any indemnification or obligation of
the Asset Representations Reviewer) resulting from (a) the willful misconduct,
bad faith or negligence of the Asset Representations Reviewer in performing its
obligations under this Agreement or (b) the Asset Representations Reviewer’s
breach of any of its representations or warranties in this Agreement. The Asset
Representations Reviewer’s obligations under this Section 4.05 will survive the
termination of this Agreement, the termination of the Issuer and the resignation
or removal of the Asset Representations Reviewer.

Section 4.06. Indemnification of Asset Representations Reviewer.

(a) Indemnification. The Issuer will, or will cause the Administrator to,
indemnify the Asset Representations Reviewer and its officers, directors,
employees and agents (each, an “Indemnified Person”), for all fees, expenses,
losses, damages and liabilities resulting from the performance of its
obligations under this Agreement (including the fees and expenses of defending
itself against any loss, damage or liability), but excluding any fee, expense,
loss, damage or liability resulting from (i) the Asset Representations
Reviewer’s willful misconduct, bad faith or negligence (other than errors in
judgment) or (ii) the Asset Representations Reviewer’s breach of any of its
representations or warranties in this Agreement.

 

 

10



--------------------------------------------------------------------------------

(b) Proceedings. Promptly on receipt by an Indemnified Person of notice of a
Proceeding against it, the Indemnified Person will, if a claim is to be made
under Section 4.06(a), notify the Issuer and the Administrator of the
Proceeding. The Issuer or the Administrator may participate in and assume the
defense and settlement of a Proceeding at its expense. If the Issuer or the
Administrator notifies the Indemnified Person of its intention to assume the
defense of the Proceeding with counsel reasonably satisfactory to the
Indemnified Person, and so long as the Issuer or the Administrator assumes the
defense of the Proceeding in a manner reasonably satisfactory to the Indemnified
Person, the Issuer and the Administrator will not be liable for fees and
expenses of counsel to the Indemnified Person unless there is a conflict between
the interests of the Issuer or the Administrator, as applicable, and an
Indemnified Person. If there is a conflict, the Issuer or the Administrator will
pay for the reasonable fees and expenses of separate counsel to the Indemnified
Person. No settlement of a Proceeding may be made without the approval of the
Issuer and the Administrator and the Indemnified Person, which approval will not
be unreasonably withheld.

(c) Survival of Obligations. The Issuer’s and the Administrator’s obligations
under this Section 4.06 will survive the resignation or removal of the Asset
Representations Reviewer and the termination of this Agreement.

(d) Repayment. If the Issuer or the Administrator makes any payment under this
Section 4.06 and the Indemnified Person later collects any of the amounts for
which the payments were made to it from others, the Indemnified Person will
promptly repay the amounts to the Issuer or the Administrator, as applicable.

Section 4.07. Inspections of Asset Representations Reviewer. The Asset
Representations Reviewer agrees that, with reasonable prior notice not more than
once during any year, it will permit authorized representatives of the Issuer,
the Servicer or the Administrator, during the Asset Representations Reviewer’s
normal business hours, at such party’s expense, to examine and review the books
of account, records, reports and other documents and materials of the Asset
Representations Reviewer relating to (a) the performance of the Asset
Representations Reviewer’s obligations under this Agreement, (b) payments of
fees and expenses of the Asset Representations Reviewer for its performance and
(c) a claim made by the Asset Representations Reviewer under this Agreement. In
addition, the Asset Representations Reviewer will permit the Issuer’s, the
Servicer’s or the Administrator’s representatives to make copies and extracts of
any of those documents, at such party’s expense, and to discuss them with the
Asset Representations Reviewer’s officers and employees. Each of the Issuer, the
Servicer and the Administrator will, and will cause its authorized
representatives to, hold in confidence the information except if disclosure may
be required by law or if the Issuer, the Servicer or the Administrator
reasonably determines that it is required to make the disclosure under this
Agreement or the other Basic Documents. The Asset Representations Reviewer will
maintain all relevant books, records, reports and other documents and materials
for a period of at least two years after the termination of its obligations
under this Agreement.

Section 4.08. Delegation of Obligations. The Asset Representations Reviewer may
not delegate or subcontract its obligations under this Agreement to any Person
without the consent of the Issuer and the Servicer.

 

11



--------------------------------------------------------------------------------

Section 4.09. Confidential Information.

(a) Treatment. The Asset Representations Reviewer agrees to hold and treat
Confidential Information given to it under this Agreement in confidence and
under the terms and conditions of this Section 4.09, and will implement and
maintain safeguards to further assure the confidentiality of the Confidential
Information. The Confidential Information will not, without the prior consent of
the Issuer and the Servicer, be disclosed or used by the Asset Representations
Reviewer, or its officers, directors, employees, agents, representatives or
affiliates, including legal counsel (collectively, the “Information Recipients”)
other than for the purposes of performing Reviews of Review Receivables or
performing its obligations under this Agreement. The Asset Representations
Reviewer agrees that it will not, and will cause its Affiliates to not
(i) purchase or sell securities issued by Mechanics Bank or its Affiliates or
special purpose entities on the basis of Confidential Information or (ii) use
the Confidential Information for the preparation of research reports,
newsletters or other publications or similar communications.

(b) Definition. “Confidential Information” means oral, written and electronic
materials (irrespective of its source or form of communication) furnished
before, on or after the date of this Agreement to the Asset Representations
Reviewer for the purposes contemplated by this Agreement, including:

(i) lists of Review Receivables and any related Review Materials;

(ii) origination and servicing guidelines, policies and procedures, and form
contracts; and

(iii) notes, analyses, compilations, studies or other documents or records
prepared by the Servicer, which contain information supplied by or on behalf of
the Servicer or its representatives.

However, Confidential Information will not include information that (A) is or
becomes generally available to the public other than as a result of disclosure
by the Information Recipients, (B) was available to, or becomes available to,
the Information Recipients on a non-confidential basis from a Person or entity
other than the Issuer or the Servicer before its disclosure to the Information
Recipients who, to the knowledge of the Information Recipient is not bound by a
confidentiality agreement with the Issuer or the Servicer and is not prohibited
from transmitting the information to the Information Recipients, (C) is
independently developed by the Information Recipients without the use of the
Confidential Information, as shown by the Information Recipients’ files and
records or other evidence in the Information Recipients’ possession or (D) the
Issuer or the Servicer provides permission to the applicable Information
Recipients to release.

(c) Protection. The Asset Representations Reviewer will take reasonable measures
to protect the secrecy of and avoid disclosure and unauthorized use of
Confidential Information, including those measures that it takes to protect its
own confidential information and not less than a reasonable standard of care.
The Asset Representations Reviewer acknowledges that Personally Identifiable
Information is also subject to the additional requirements in Section 4.10.

 

12



--------------------------------------------------------------------------------

(d) Disclosure. If the Asset Representations Reviewer is required by Applicable
Law, regulation, rule or order issued by a Governmental Authority to disclose
part of the Confidential Information, it may disclose the Confidential
Information. However, before a required disclosure, the Asset Representations
Reviewer, if permitted by law, regulation, rule or order, will use its
reasonable efforts to provide the Issuer and the Servicer with notice of the
requirement and will cooperate, at the Servicer’s expense, in the Issuer’s and
the Servicer’s pursuit of a proper protective order or other relief for the
disclosure of the Confidential Information. If the Issuer or the Servicer is
unable to obtain a protective order or other proper remedy by the date that the
information is required to be disclosed, the Asset Representations Reviewer will
disclose only that part of the Confidential Information that it is advised by
its legal counsel it is legally required to disclose.

(e) Responsibility for Information Recipients. The Asset Representations
Reviewer will be responsible for a breach of this Section by its Information
Recipients.

(f) Violation. The Asset Representations Reviewer agrees that a violation of
this Agreement may cause irreparable injury to the Issuer and the Servicer and
the Issuer and the Servicer may seek injunctive relief in addition to legal
remedies. If an action is initiated by the Issuer or the Servicer to enforce
this Section, the prevailing party will be reimbursed for its fees and expenses,
including reasonable attorney’s fees, incurred for the enforcement.

Section 4.10. Personally Identifiable Information.

(a) Definitions. “Personally Identifiable Information” or “PII” means
information in any format about an identifiable individual, including, name,
address, phone number, e-mail address, account number(s), identification
number(s), any other actual or assigned attribute associated with or
identifiable to an individual and any information that when used separately or
in combination with other information could identify an individual. “Issuer PII”
means PII furnished by the Issuer, the Servicer or their Affiliates to the Asset
Representations Reviewer and PII developed or otherwise collected or acquired by
the Asset Representations Reviewer in performing its obligations under this
Agreement.

(b) Use of Issuer PII. The Issuer does not grant the Asset Representations
Reviewer any rights to Issuer PII except as provided in this Agreement. The
Asset Representations Reviewer will use Issuer PII only to perform its
obligations under this Agreement or as specifically directed in writing by the
Issuer and will only reproduce Issuer PII to the extent necessary for these
purposes. The Asset Representations Reviewer must comply with all laws
applicable to PII, Issuer PII and the Asset Representations Reviewer’s business,
including any legally required codes of conduct, including those relating to
privacy, security and data protection. The Asset Representations Reviewer will
protect and secure Issuer PII. The Asset Representations Reviewer will implement
privacy or data protection policies and procedures that comply with Applicable
Law and this Agreement. The Asset Representations Reviewer will implement and
maintain reasonable and appropriate practices, procedures and systems, including
administrative, technical and physical safeguards to (i) protect the security,
confidentiality and integrity of Issuer PII, (ii) ensure against anticipated
threats or hazards to the security or integrity of Issuer PII, (iii) protect
against unauthorized access to or use of Issuer PII and (iv) otherwise comply
with its obligations under this Agreement. These safeguards include a written
data security plan, employee training, information access controls, restricted
disclosures, systems protections (e.g., intrusion protection, data storage
protection and data transmission protection) and physical security measures.

 

 

13



--------------------------------------------------------------------------------

(c) Additional Limitations. In addition to the use and protection requirements
described in Section 4.10(b), the Asset Representations Reviewer’s disclosure of
Issuer PII is also subject to the following requirements:

(i) The Asset Representations Reviewer will not disclose Issuer PII to its
personnel or allow its personnel access to Issuer PII except (A) for the Asset
Representations Reviewer personnel who require Issuer PII to perform a Review,
(B) with the prior consent of the Issuer or (C) as required by Applicable Law.
When permitted, the disclosure of or access to Issuer PII will be limited to the
specific information necessary for the individual to complete the assigned task.
The Asset Representations Reviewer will inform personnel with access to Issuer
PII of the confidentiality requirements in this Agreement and train its
personnel with access to Issuer PII on the proper use and protection of Issuer
PII.

(ii) The Asset Representations Reviewer will not sell, disclose, provide or
exchange Issuer PII with or to any third party without the prior consent of the
Issuer.

(d) Notice of Breach. The Asset Representations Reviewer will notify the Issuer
promptly in the event of an actual or reasonably suspected security breach,
unauthorized access, misappropriation or other compromise of the security,
confidentiality or integrity of Issuer PII and, where applicable, immediately
take action to prevent any further breach.

(e) Return or Disposal of Issuer PII. Except where return or disposal is
prohibited by Applicable Law, promptly on the earlier of the completion of the
Review or the request of the Issuer, all Issuer PII in any medium in the Asset
Representations Reviewer’s possession or under its control will be (i) destroyed
in a manner that prevents its recovery or restoration or (ii) if so directed by
the Issuer, returned to the Issuer without the Asset Representations Reviewer
retaining any actual or recoverable copies, in both cases, without charge to the
Issuer. Where the Asset Representations Reviewer retains Issuer PII, the Asset
Representations Reviewer will limit the Asset Representations Reviewer’s further
use or disclosure of Issuer PII to that required by Applicable Law.

(f) Compliance; Modification. The Asset Representations Reviewer will cooperate
with and provide information to the Issuer regarding the Asset Representations
Reviewer’s compliance with this Section 4.10. The Asset Representations Reviewer
and the Issuer agree to modify this Section 4.10 as necessary for either party
to comply with Applicable Law.

(g) Audit of Asset Representations Reviewer. The Asset Representations Reviewer
will permit the Issuer and its authorized representatives at such party’s
expense to audit the Asset Representations Reviewer’s compliance with this
Section 4.10 during the Asset Representations Reviewer’s normal business hours
on reasonable advance notice to the Asset Representations Reviewer, and not more
than once during any year unless circumstances necessitate additional audits.
The Issuer agrees to make reasonable efforts to schedule any audit described in
this

 

14



--------------------------------------------------------------------------------

Section 4.10 with the inspections described in Section 4.07. The Asset
Representations Reviewer will also permit the Issuer during normal business
hours on reasonable advance written notice to audit any service providers used
by the Asset Representations Reviewer to fulfill the Asset Representations
Reviewer’s obligations under this Agreement.

(h) Affiliates and Third Parties. If the Asset Representations Reviewer
processes the PII of the Issuer’s Affiliates or a third party when performing a
Review, and if such Affiliate or third party is identified to the Asset
Representations Reviewer, such Affiliate or third party is an intended
third-party beneficiary of this Section 4.10, and this Agreement is intended to
benefit the Affiliate or third party. The Affiliate or third party may enforce
the PII related terms of this Section 4.10 against the Asset Representations
Reviewer as if each were a signatory to this Agreement.

 

15



--------------------------------------------------------------------------------

ARTICLE FIVE

RESIGNATION AND REMOVAL;

SUCCESSOR ASSET REPRESENTATIONS REVIEWER

Section 5.01. Eligibility Requirements for Asset Representations Reviewer. The
Asset Representations Reviewer must be a Person who (a) is not Affiliated with
Mechanics Bank, the Depositor, the Servicer, the Indenture Trustee, the Owner
Trustee or any of their Affiliates and (b) was not, and is not Affiliated with a
Person that was, engaged by Mechanics Bank or any Underwriter to perform any due
diligence on the Receivables prior to the Closing Date.

Section 5.02. Resignation and Removal of Asset Representations Reviewer.

(a) No Resignation. The Asset Representations Reviewer will not resign as Asset
Representations Reviewer unless it determines it is legally unable to perform
its obligations under this Agreement and there is no reasonable action that it
could take to make the performance of its obligations under this Agreement
permitted under Applicable Law. The Asset Representations Reviewer will deliver
a notice of its resignation to the Issuer, the Servicer and the Indenture
Trustee, together with an Opinion of Counsel supporting its determination.

(b) Removal. If any of the following events occur, the Issuer, by notice to the
Asset Representations Reviewer, may remove the Asset Representations Reviewer
and terminate its rights and obligations under this Agreement:

(i) the Asset Representations Reviewer no longer meets the eligibility
requirements in Section 5.01; or

(ii) the Asset Representations Reviewer breaches any of its representations,
warranties, covenants or obligations in this Agreement; or

(iii) an Insolvency Event of the Asset Representations Reviewer occurs.

(c) Notice of Resignation or Removal. The Issuer will notify the Servicer, the
Owner Trustee and the Indenture Trustee of any resignation or removal of the
Asset Representations Reviewer.

(d) Continue to Perform After Resignation or Removal. No resignation or removal
of the Asset Representations Reviewer will be effective, and the Asset
Representations Reviewer will continue to perform its obligations under this
Agreement, until a successor Asset Representations Reviewer has accepted its
engagement according to Section 5.03(b).

Section 5.03. Successor Asset Representations Reviewer.

(a) Engagement of Successor Asset Representations Reviewer. Following the
resignation or removal of the Asset Representations Reviewer, the Issuer will
engage a successor Asset Representations Reviewer who meets the eligibility
requirements of Section 5.01.

 

16



--------------------------------------------------------------------------------

(b) Effectiveness of Resignation or Removal. No resignation or removal of the
Asset Representations Reviewer will be effective until the successor Asset
Representations Reviewer has executed and delivered to the Issuer, the Servicer
and the Indenture Trustee an agreement accepting its engagement and agreeing to
perform the obligations of the Asset Representations Reviewer under this
Agreement or entering into a new agreement with the Issuer on substantially the
same terms as this Agreement.

(c) Transition and Expenses. If the Asset Representations Reviewer resigns or is
removed, the Asset Representations Reviewer will cooperate with the Issuer and
take all actions reasonably requested to assist the Issuer in making an orderly
transition of the Asset Representations Reviewer’s rights and obligations under
this Agreement to the successor Asset Representations Reviewer. The Asset
Representations Reviewer will pay the reasonable expenses of transitioning the
Asset Representations Reviewer’s obligations under this Agreement and preparing
the successor Asset Representations Reviewer to take on the obligations on
receipt of an invoice with reasonable detail of the expenses from the Issuer or
the successor Asset Representations Reviewer.

Section 5.04. Merger, Consolidation or Succession. Any Person (a) into which the
Asset Representations Reviewer is merged or consolidated, (b) resulting from any
merger or consolidation to which the Asset Representations Reviewer is a party
or (c) succeeding to the business of the Asset Representations Reviewer, if that
Person meets the eligibility requirements in Section 5.01, will be the successor
to the Asset Representations Reviewer under this Agreement. Such Person will
execute and deliver to the Issuer, the Servicer and the Indenture Trustee an
agreement to assume the Asset Representations Reviewer’s obligations under this
Agreement (unless the assumption happens by operation of law).

 

17



--------------------------------------------------------------------------------

ARTICLE SIX

OTHER AGREEMENTS

Section 6.01. Independence of Asset Representations Reviewer. The Asset
Representations Reviewer will be an independent contractor and will not be
subject to the supervision of the Issuer or the Owner Trustee for the manner in
which it accomplishes the performance of its obligations under this Agreement.
Unless authorized by the Issuer or the Owner Trustee, respectively, the Asset
Representations Reviewer will have no authority to act for or represent the
Issuer or the Owner Trustee and will not be considered an agent of the Issuer or
the Owner Trustee. Nothing in this Agreement will make the Asset Representations
Reviewer and either of the Issuer or the Owner Trustee members of any
partnership, joint venture or other separate entity or impose any liability as
such on any of them. For avoidance of doubt, the Indenture Trustee will not be
responsible for monitoring the performance by the Asset Representations Reviewer
of its obligations under this Agreement.

Section 6.02. No Petition. Each of the parties agrees that, before the date that
is one year and one day (or, if longer, any applicable preference period) after
payment in full of (a) all securities issued by the Depositor or by a trust for
which the Depositor was a depositor or (b) the Notes, it will not start or
pursue against, or join any other Person in starting or pursuing against (i) the
Depositor or (ii) the Issuer, respectively, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other proceedings under
any bankruptcy or similar law. This Section 6.02 will survive the termination of
this Agreement.

Section 6.03. Limitation of Liability of Owner Trustee. This Agreement has been
signed on behalf of the Issuer by Wilmington Trust, National Association not in
its individual capacity but solely in its capacity as Owner Trustee of the
Issuer. In no event will Wilmington Trust, National Association in its
individual capacity or a beneficial owner of the Issuer be liable for the
Issuer’s obligations under this Agreement. For all purposes under this
Agreement, the Owner Trustee will be subject to, and entitled to the benefits
of, the Trust Agreement.

Section 6.04. Termination of Agreement. This Agreement will terminate, except
for the obligations under Section 4.06, on the earlier of (a) the payment in
full of all outstanding Notes and the satisfaction and discharge of the
Indenture and (b) the date the Issuer is terminated under the Trust Agreement.

 

18



--------------------------------------------------------------------------------

ARTICLE SEVEN

MISCELLANEOUS PROVISIONS

Section 7.01. Amendments.

(a) The parties may amend this Agreement:

(i) to clarify an ambiguity, correct an error or correct or supplement any term
of this Agreement that may be defective or inconsistent with the other terms of
this Agreement or to provide for, or facilitate the acceptance of this Agreement
by, a successor Asset Representations Reviewer, in each case without the consent
of the Noteholders or any other Person;

(ii) to add, change or eliminate terms of this Agreement, in each case without
the consent of the Noteholders or any other Person, if the Administrator
delivers an Officer’s Certificate to the Issuer, the Owner Trustee and the
Indenture Trustee stating that the amendment will not have a material adverse
effect on the Noteholders; or

(iii) to add, change or eliminate terms of this Agreement for which an Officer’s
Certificate is not or cannot be delivered under Section 7.01(a)(ii), with the
consent of the Noteholders holding not less than 51% of the Note Balance of each
Class of Notes Outstanding (with each affected Class voting separately, except
that all Noteholders of Class A Notes will vote together as a single class).

(b) Notice of Amendments. The Administrator will notify the Rating Agencies in
advance of any amendment. Promptly after the execution of an amendment, the
Administrator will deliver a copy of the amendment to the Rating Agencies.

(c) Consent of the Trustees. Notwithstanding anything to the contrary in this
Section, any amendment to this Agreement that affects the rights and obligations
of either Trustee will require the consent of the Trustee so affected, such
consent not to be unreasonably withheld.

Section 7.02. Assignment; Benefit of Agreement; Third Party Beneficiaries.

(a) Assignment. Except as stated in Section 5.04, this Agreement may not be
assigned by the Asset Representations Reviewer without the consent of the Issuer
and the Servicer.

(b) Benefit of Agreement; Third-Party Beneficiaries. This Agreement is for the
benefit of and will be binding on the parties and their permitted successors and
assigns. The Owner Trustee and the Indenture Trustee, for the benefit of the
Noteholders, will be third-party beneficiaries of this Agreement and may enforce
this Agreement against the Asset Representations Reviewer and the Servicer. No
other Person will have any right or obligation under this Agreement.

 

19



--------------------------------------------------------------------------------

Section 7.03. Notices.

(a) Notices to Parties. All notices, requests, demands, consents, waivers or
other communications to or from the parties must be in writing and will be
considered given:

(i) for overnight mail, on delivery or, for registered first class mail, postage
prepaid, three days after deposit in the mail;

(ii) for a fax, when receipt is confirmed by telephone, reply email or reply fax
from the recipient;

(iii) for an email, when receipt is confirmed by telephone or reply email from
the recipient; and

(iv) for an electronic posting to a password-protected website to which the
recipient has access, on delivery of an email (without the requirement of
confirmation of receipt) stating that the electronic posting has occurred.

(b) Notice Addresses. Any notice, request, demand, consent, waiver or other
communication will be addressed as stated in Section 10.03 of the Sale and
Servicing Agreement or to another address as a party may give by notice to the
other parties.

Section 7.04. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY
OTHERWISE APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN SECTIONS 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS.

Section 7.05. Submission to Jurisdiction. Each party submits to the nonexclusive
jurisdiction of the United States District Court for the Southern District of
New York and of the courts of the State of New York located in the Borough of
Manhattan for legal proceedings relating to this Agreement. Each party
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or in the future have to the venue of a proceeding brought in such a
court and any claim that the proceeding has been brought in an inconvenient
forum.

Section 7.06. WAIVER OF JURY TRIAL. EACH PARTY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE RIGHT TO TRIAL BY JURY IN LEGAL
PROCEEDING RELATING TO THIS AGREEMENT.

Section 7.07. No Waiver; Remedies. No party’s failure or delay in exercising a
power, right or remedy under this Agreement will operate as a waiver. No single
or partial exercise of a power, right or remedy will preclude any other or
further exercise of the power, right or remedy or the exercise of any other
power, right or remedy. The powers, rights and remedies under this Agreement are
in addition to any powers, rights and remedies under law.

 

20



--------------------------------------------------------------------------------

Section 7.08. Severability. If a part of this Agreement is held invalid, illegal
or unenforceable, then it will be deemed severable from the remaining Agreement
and will not affect the validity, legality or enforceability of the remaining
Agreement.

Section 7.09. Headings. The headings in this Agreement are included for
convenience and will not affect the meaning or interpretation of this Agreement.

Section 7.10. Counterparts. This Agreement may be executed in multiple
counterparts. Each counterpart will be an original and all counterparts will
together be one document.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Asset Representations
Review Agreement to be duly executed by their respective officers thereunto duly
authorized as of the day and year first above written.

 

CALIFORNIA REPUBLIC AUTO RECEIVABLES TRUST 2017-1 By:  
WILMINGTON TRUST, NATIONAL ASSOCIATION,   not in its individual capacity, but
solely as Owner Trustee By:  

 

  Name:   Title: MECHANICS BANK By:  

 

  Name:   Title: CENTER STREET FINANCE, LP BY:  

CSTF, LLC

a Texas limited liability company and its general partner

By:  

 

  Name: Steven Burke   Title:     Manager

2017-1 Asset Representations Review Agreement



--------------------------------------------------------------------------------

SCHEDULE A

REVIEW MATERIALS

1. A copy of the Receivable File that includes the following documents, if
applicable:

 

  (a) The retail installment sale contract or similar document that evidences
the Receivable (the “Contract”)

 

  (b) The following documents related to the Contract (collectively, the
“Amendments”):

 

  (i) Any correction notices to the Contract

 

  (ii) Any modification agreements completed by the parties to the Contract

 

  (c) The certificate of title, motor vehicle lien statement, application for
title, application for registration for motor vehicle, certificate of origin or
manufacturer statement of origin for a vehicle, or other evidence (including
eAtlas reporting for electronic titling states) showing the security interest in
the Financed Vehicle (collectively, the “Title Documents”)

 

  (d) Any ancillary documents for credit insurance, service contracts or other
products and services (collectively, the “Ancillary Documents”)

 

  (e) Military orders

 

  (f) The credit application

 

  (g) State specific documents related to the Contract

2. Copies of applicable Mechanics Bank procedures, as of the date of the
Contract, including:

 

  (a) Mechanics Bank’s procedure listing approved contract forms as of the date
of the Contract (the “List of Approved Contract Forms”)

 

  (b) Mechanics Bank’s procedure listing acceptable name variations of Mechanics
Bank (the “List of Acceptable Name Variations”)

 

  (c) Mechanics Bank’s procedure listing approved providers and form numbers for
service contracts and other products (the “List of Approved Products”)

 

  (d) Mechanics Bank’s credit and underwriting guidelines (including exceptions
and amendments thereto).

 

SA-1



--------------------------------------------------------------------------------

  (e) Mechanics Bank’s procedure listing approved Dealers and Dealer Agreements
(“List of Approved Dealers”)

3. A copy of the Agreement to Terms of Assignment (the “Dealer Assignment”)

4. Applicable screen prints from Mechanics Bank’s receivables systems

5. The Schedule of Receivables consisting of an electronic data file containing
all of the pertinent fields and information with respect to each Receivable
conveyed pursuant to the basic Documents.

 

2



--------------------------------------------------------------------------------

SCHEDULE B

REPRESENTATIONS AND WARRANTIES AND TESTS

Representation:

(a) Good Title. No Receivable (including the right to receive payments
thereunder) has been sold, transferred, assigned, or pledged by the Seller to
any Person other than the Purchaser. Immediately prior to the transfer and
assignment herein contemplated, the Seller was the sole owner of and had good
and marketable title to the Receivables free and clear of any Lien and had full
right and power to transfer and assign the Receivables to the Purchaser and
immediately upon the transfer and assignment of the Receivables to the
Purchaser, the Purchaser shall have good and marketable title to the Receivable,
free and clear of any Lien and the Purchaser’s interest in the Receivables
resulting from the transfer will be as of the Closing Date perfected under the
UCC.

Test: Observe the Contract and confirm it was completed electronically or, if
completed on paper, confirm the Dealer’s signature is present as assignor either
on the Contract or on a separate form. Observe the Receivable in Mechanics
Bank’s receivables systems as of the end of the month in which the sale and
assignment under the Basic Documents takes place and confirm that the Receivable
is marked as sold and the pool number identified matches the pool number for the
transaction related to the Basic Documents.

Representation:

(b) No Assignment. As of the Closing Date, the Seller shall not have taken any
action to convey any right to any Person that would result in such Person having
a right to payments received under the insurance policies relating to the
Financed Vehicles or Dealer Agreements, or payments due under the Receivables.

Test: Review the Receivable File and Mechanics Bank’s receivables systems to
confirm there is no evidence of the Seller having conveyed rights under the
Receivables or the related insurance policies other than the conveyances
contemplated by this transaction.

Representation:

(c) Past Due. As of the Cutoff Date, no Receivable was more than 30 days past
due.

Test: Review the Schedule of Receivables and Mechanics Bank’s receivables
systems and confirm was that the Receivable was not notated as being more than
30 days past due as of the Cutoff Date.

 

SB-1



--------------------------------------------------------------------------------

Representation:

(d) Characteristics of Receivables. Each Receivable

(i) was originated by a Dealer in the ordinary course of such Dealer’s business
and such Dealer had all necessary licenses and permits to originate Receivables
in the State where it was located;

(ii) was duly and properly executed by the parties thereto, was purchased by the
Seller from a Dealer under a Dealer Agreement pursuant to which the Seller
acquires Receivables in the ordinary course of business and was validly assigned
by such Dealer to the Seller;

(iii) contains customary and enforceable provisions such as to render the rights
and remedies of the holder thereof adequate for realization against the
collateral security;

(iv) is secured by a Financed Vehicle that, as of the Cutoff Date, has not been
repossessed;

(v) is fully amortizing and provides for level monthly payments (provided that
the payment in the first monthly period and the final monthly period of the life
of the Receivable may be minimally different from the level payment) which, if
made when due shall fully amortize the amount financed over the original term
and yield interest at the rate set forth on the Receivable;

(vi) is a fixed rate, simple interest loan;

(vii) shall provide for, in the event that such Receivable is prepaid, a
prepayment that fully pays the principal balance and includes any accrued and
unpaid interest due pursuant to the related contract through the date of
prepayment in an amount at least equal to the rate set forth on the Receivable;
and

(viii) has not been amended or collections with respect to which waived, other
than as evidenced in the Receivable File related thereto.

Test: Review the Schedule of Receivables, the Contract, the List of Approved
Dealers and Mechanics Bank’s receivables systems to confirm that each of the
characteristics listed in (i) through (viii) above is correct in all material
respects.

Representation:

(e) Individual Characteristics.

The Receivables have the following individual characteristics as of the Cutoff
Date:

(i) each Receivable has an APR of not less than 0.001% and not more than 24.00%;

(ii) each Receivable had an original term to maturity of not less than 12 months
and not more than 75 months;

 

SB-2



--------------------------------------------------------------------------------

(iii) each Receivable has a remaining term to maturity, as of the Cutoff Date,
of not less than 10 months and not more than 75 months;

(iv) each Receivable has a Cutoff Date Principal Balance of not less than $1,000
and no more than $95,000;

(v) no Obligor as to any Receivable had a non-zero FICO® score of less than 500;
and

(vi) as of the Cutoff Date, no Receivable had a scheduled maturity date later
than May 16, 2023.

Test: Review the Schedule of Receivables, the Contract, the Receivable File and
Mechanics Bank’s receivables systems to confirm that each of the characteristics
listed in (i) through (vi) above is correct in all material respects.

Representation:

(f) Compliance With Law. All requirements of applicable federal, State and (to
the best knowledge of the Seller) local laws and regulations thereunder
(including usury laws, the Federal Truth-in-Lending Act, the Equal Credit
Opportunity Act, the Fair Credit Billing Act, the Fair Credit Reporting Act, the
Fair Debt Collection Practices Act, the Federal Trade Commission Act, the
Magnuson-Moss Warranty Act, the Federal Reserve Board’s Regulation “M,” the
Consumer Financial Protection Bureau’s Regulations “B” and “Z” applicable to
consumer auto finance transactions, State unfair and deceptive practices and
state adaptations of the National Consumer Act and of the Uniform Consumer
Credit Code and other consumer credit laws and equal credit opportunity and
disclosure laws) in respect of all of the Receivables and the Financed Vehicles,
have been complied with in all material respects, and each Receivable and the
sale of the related Financed Vehicle complied at the time it was originated or
made and now complies in all material respects with all applicable legal
requirements.

Test: Review the Contract, the Schedule of Receivables, the Receivable File and
Mechanics Bank’s receivables system and confirm (i) the Contract form is on the
List of Approved Contract Forms, (ii) the Contract is properly completed,
(iii) the Amount Financed is properly calculated, (iv) the total sales price is
properly calculated, (v) the total of payments is properly calculated, (vi) the
APR is properly calculated and (vii) the first payment due date as stated within
the “when payments are due” section of the Truth in Lending section of the
Contract is within an acceptable timeframe of the Contract Date.

 

SB-3



--------------------------------------------------------------------------------

Representation:

(g) Origination. Each Receivable was originated in the United States to an
Obligor who is a natural person and who is not an Affiliate of any party to any
of the Basic Documents.

Test: Review the Contract and confirm (i) such Contract form is on List of
Approved Contract Forms, (ii) the Dealer is located in the United States,
(iii) such Contract does not indicate the Obligor is other than a natural person
and (iv) the name of the Obligor does not contain any wording to indicate it is
a business, commercial entity or an Affiliate of any party to any of the Basic
Documents and use online sources to confirm, if applicable.

Representation:

(h) Binding Obligation. Each Receivable represents the genuine, legal, valid and
binding payment obligation in writing of the related Obligor, enforceable by the
holder thereof in all material respects in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law; and all parties to each Receivable had full
legal capacity to exercise and deliver such Receivable and all other documents
related thereto and to grant the security interest purported to be granted
thereby.

Test: Confirm that the Contract form is on the List of Approved Contract Forms
and that the Contract contains signature(s) in the “borrower” space (and any
co-borrower, and/or guarantor space(s), if applicable).

Representation:

(i) No Government Obligor. No Obligor is the United States or any State or any
agency, department, subdivision or instrumentality thereof.

Test: Review the buyer section on the Contract and confirm a person’s or
business name is reported. If the buyer section on the Contract does not report
a person’s or business name, confirm internet search results do not indicate the
buyer to be a government agency, department, political subdivision or
instrumentality.

Representation:

(j) Obligor Bankruptcy. No Receivable is identified in the records of the
Servicer as relating to an Obligor who has filed for bankruptcy or is the
subject of bankruptcy proceedings as of the Cutoff Date.

 

SB-4



--------------------------------------------------------------------------------

Test: Review the Receivable File and any applicable servicing notes on Mechanics
Bank’s receivables systems and confirm there is no indication of pending
bankruptcy or insolvency proceedings.

Representation:

(k) Receivable Schedule. The information regarding the Receivables set forth in
the Schedule of Receivables is true and correct in all material respects as of
the close of business on the Cutoff Date.

Test: Review the Receivable File and confirm each attribute of the Receivable as
reflected in the Schedule of Receivables is accurate is all material respects.

Representation:

(l) Marking Records. By the Closing Date, the Seller will have caused the
portions of the electronic ledger relating to the Receivables to be clearly and
unambiguously marked to show that the Receivables have been transferred to the
Purchaser or as otherwise required by the Purchaser.

Test: Review Mechanics Bank receivables systems to confirm that such books,
records and/or systems have been annotated to reflect such transfer of the
Receivables.

Representation:

(m) Chattel Paper. As of the Cutoff Date, (i) the Receivables constitute either
“electronic chattel paper” or “tangible chattel paper” as such terms are defined
in the relevant UCC, (ii) no more than 10% of the Pool Balance is represented by
Receivables constituting “electronic chattel paper” and (iii) at least 90% of
the Pool Balance is represented by Receivables constituting “tangible chattel
paper.”

Test: Review the Receivable Files and the Schedule of Receivables to confirm
(i) the Contract form is on the List of Approved Contract Forms, (ii) the amount
financed as reported on the Contract is greater than zero, (iii) there is
documentation as of a lien against the financed vehicle; and (iv) that not more
than 10% of the Pool Balance is represented by Receivables constituting
“electronic chattel paper.”

Representation:

(n) One Original. There is only one original executed copy of each Receivable.

 

SB-5



--------------------------------------------------------------------------------

Test: Confirm there is a final version of the Contract available for review and
that the same contains signatures in the spaces for the buyer(s) and for the
Dealer.

Representation:

(o) Receivable Files Complete. There exists a Receivable File pertaining to each
Receivable and such Receivable File contains each of the documents referred to
in the definition of such term in Appendix A of the Sale and Servicing
Agreement. Each of such documents which is required to be signed by the Obligor
has been signed by the Obligor in the appropriate spaces. All applicable blanks
on any form have been properly filled in and each form has otherwise been
correctly prepared. The Receivable File for each Receivable currently is in the
possession of the Custodian.

Test: Review the Receivables File, Mechanics Bank’s receivables systems and the
Custodian’s records to confirm that (i) the Contract is executed by a party
representing itself to be the Obligor listed on such Contract, (ii) that such
Contract appears on it its face to have been completed and (iii) that the
Custodian’s record reflecting receipt of the related Receivable File does not
indicate any omissions with respect to such Receivable File.

Representation:

(p) Receivables in Force. As of the Cutoff Date, no Receivable has been
satisfied, subordinated or rescinded, and the Financed Vehicle securing each
such Receivable has not been released from the lien of the related Receivable in
whole or in part; no provisions of any Receivable have been waived, altered or
modified in any respect since its origination, except by instruments or
documents identified in the Receivable File; and no Receivable has been modified
as a result of application of the Servicemembers Civil Relief Act or the
California Military Families Financial Relief Act.

Test: Review Mechanics Bank’s receivables systems and the Receivables File
(including title documents) and confirm that the Receivables exists on the
servicing system as an active Receivable, that such systems do not reflect any
amendment, modifications or notations with respect to Servicemembers Civil
Relief Act or the California Military Families Financial Relief Act (or if so,
then military orders are in notated in such systems) and that the title
documents show the Seller or an entity listed on the List of Acceptable Name
Variations as the first lienholder.

Representation:

(q) Lawful Assignment. No Receivable was originated in, or is subject to the
laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or to be entered into by the Purchaser.

 

SB-6



--------------------------------------------------------------------------------

Test: Review the Contract, the Receivables File and the Mechanics Bank servicing
system and confirm that the Contract was completed on a form of contract listed
on the List of Approved Contract Forms and that such Contract was properly and
fully completed by the Dealer.

Representation:

(r) Composition of Receivable. No Receivable has a Principal Balance which
includes capitalized interest, late charges or amounts attributable to the
payment of the premium for any insurance policy.

Test: Review Mechanics Bank’s receivables systems and the Receivable File and
recalculate the Principal Balance based on the original finance amount, the
interest rate and the payments made to date with respect to such Receivable.

Representation:

(s) Security Interest in Financed Vehicle. The Seller has a first priority
perfected security interest in all of the Financed Vehicles securing the
Receivables, which security interest is assignable together with such
Receivables and has been so assigned to the Purchaser. There are no Liens
affecting a Financed Vehicle which are or may be Liens prior or equal to the
lien of the related Receivable.

Test: Review the Schedule of Receivables, the Receivable file and Mechanics
Bank’s receivables systems to confirm (i) the existence of the Receivable,
(ii) the Seller or an entity listed on the List of Acceptable Name Variations is
listed on the related title documents and (iii) that Mechanics Bank’s
receivables system has no notations or record of other Liens on the Financed
Vehicle or the Receivable.

Representation:

(t) Notations of Security Interest in Financed Vehicle. With respect to each
Receivable, (i) if the related Financed Vehicle is located in a State in which
notation of a security interest on the title document is required or permitted
to perfect such security interest, the title document shows, or if a new or
replacement title document is being applied for with respect to such Financed
Vehicle the title document will be received within 180 days of the date of
origination of such Receivable and will show the Seller named as the original
secured party under each Receivable as the holder of a first priority security
interest in such Financed Vehicle and (ii) if the related Financed Vehicle is
located in a State in which the filing of a financing statement under the UCC is
required or permitted to perfect such security interest, such filings have been
duly made and show the Seller named as the secured party. With respect to each
Receivable for which the title document has not yet been returned from the
applicable registrar of titles, the Seller has (i) received written evidence
from the related Dealer that such title document showing the Seller as first
lienholder has been applied for or (ii) applied for such title document showing
the Seller as first lienholder.

 

SB-7



--------------------------------------------------------------------------------

Test: Review the related title and/or title application with respect to each
related Receivable to confirm that the Seller is named as the holder of a first
priority perfected security interest, secured party or first lienholder (as
applicable) with respect to the Financed Vehicle related to such Receivable.

Representation:

(u) No Impairment. The Seller has not done anything to convey any right to any
Person that would result in such Person having a right to payments due under the
Receivable or otherwise to impair the rights of the Purchaser in any Receivable
or the proceeds thereof.

Test: Review the Schedule of Receivables and Mechanics Bank’s receivables system
and confirm there is no indication or notation that the Seller has conveyed any
rights with respect to the Receivable other than the conveyance contemplated by
this transaction.

Representation:

(v) Receivable Not Assumable. No Receivable is assumable by another Person in a
manner which would release the Obligor thereof from such Obligor’s obligations
with respect to such Receivable.

Test: Review the Receivable File and confirm the form of Contract is the List of
Approved Contract Forms and the form of Contract contains no express language
permitted the related Obligor to assign its obligation thereunder to a third
party not listed on the Contract and thereby release such Obligor of its
obligations under the Receivable.

Representation:

(w) No Defenses. No Receivable is subject to any right of rescission, setoff,
counterclaim or defense and no such right has been asserted or threatened with
respect to any Receivable.

Test: Review the Receivable File and Mechanics Bank’s receivables systems and
confirm there is no evidence of litigation, other attorney involvement or notice
from or on behalf of an Obligor as of the Cutoff Date.

 

SB-8



--------------------------------------------------------------------------------

Representation:

(x) No Default. There has been no default, breach, violation or event permitting
acceleration under the terms of any Receivable (other than a current payment
delinquency of not more than 30 days as of the Cutoff Date) and no condition
exists or event has occurred and is continuing that with notice, the lapse of
time or both would constitute a default, breach, violation or event permitting
acceleration under the terms of any Receivable, and there has been no waiver of
any of the foregoing.

Test: Review Mechanics Bank’s receivables systems (including any transactions
histories and collection notes therein) related to such Receivable and confirm
that is no indication of any default or breach of such Receivable.

Representation:

(y) Insurance. Each Receivable requires the related Obligor to maintain a
comprehensive and collision insurance policy (i) in an amount at least equal to
the lesser of (A) its maximum insurable value or (B) the Principal Balance due
from the Obligor under the related Receivable, (ii) naming the Seller as loss
payee and (iii) insuring against loss and damage due to fire, theft,
transportation, collision and other risks generally covered by comprehensive and
collision coverage. Each Receivable requires the Obligor to maintain physical
loss and damage insurance, naming the Seller and its successors and assigns as
additional insured parties and each Receivable permits, but does not require,
the holder thereof to obtain physical loss and damage insurance at the expense
of the Obligor if the Obligor fails to do so. No Receivable was subject to
force-placed insurance as of the Cutoff Date.

Test: Review Schedule of Receivables, Mechanics Bank’s receivables system and
the Contract to confirm the Contract contains language that required the Obligor
to obtain and maintain insurance against physical damage to the Financed Vehicle
in the amounts and per the terms specified above.

Representation:

(z) Paid Ahead. As of the Cutoff Date, any amounts paid ahead on the Receivables
have been applied to the Principal Balance of the Receivables, as reflected in
the Schedule of Receivables.

Test: Review the Schedule of Receivables and Mechanics Bank’s receivables
systems with respect to such Receivable and recalculate the Principal Balance
after taking into account all payments received with respect to such Receivable.

 

SB-9



--------------------------------------------------------------------------------

Representation:

(aa) Interest Payable. With respect to each Receivable, interest will be charged
and payable on the Principal Balance of the Receivable since the date of the
last payment on the Receivable (and in all cases will be charged since the
Cutoff Date).

Test: Review the Schedule of Receivables and Mechanics Bank’s receivables
systems, recalculate the amortization of such Receivable and confirm that all
payments with respect to interest and principal have been accurately allocated
as per the Contract form.

Representation:

(bb) Underwriting Guidelines. Each Receivable has been originated in accordance
with the Seller’s underwriting guidelines.

Test: Review the Schedule of Receivables, the Receivable File, Mechanics Bank’s
receivables systems and Mechanics Bank’s policies and procedures with respect to
the origination of new contracts as in effect as of the related Contract Date
(including policies related to permitted exceptions thereto) and confirm the
terms and conditions expressed with respect to such receivable are in accordance
with such policies and procedures (including permitted exceptions thereto).

Representation:

(cc) Geographic. No Receivable was originated by a Dealer located in any State
other than California, Arizona, Texas, Nevada, Kansas, Missouri, Illinois,
Oklahoma or Washington.

Test: Review each Contract and confirm that the related Dealer lists its place
of business address as any of the States of California, Arizona, Texas, Nevada,
Kansas, Missouri, Illinois, Oklahoma or Washington.

 

 

SB-10